Citation Nr: 0316362	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  96-43 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The DD Form 214's of record indicate that the veteran had 
active duty service periods from December 1962 to 
December 1969, with approximately three months of prior 
service; August 1980 to June 1981; March to May 1991; June to 
August 1991; and March to April 1992.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that there was no new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for bipolar disorder.  

In January 2001, the veteran testified at a Travel Board 
hearing before the undersigned.  In April 2001, the Board 
determined that there was sufficient evidence to reopen the 
claim for service connection for bipolar disorder and the 
claim was reopened.  Additionally, the claim was remanded for 
Veterans Claims Assistance Act of 2000 (VCAA) compliance and 
further development.  


REMAND

The veteran and his representative contend, in essence, that 
his bipolar disorder was first manifested during active 
service.  

The veteran testified at a Travel Board hearing in 
January 2001.  At that hearing, he testified that he was 
treated at Maxwell AFB in 1980 for his claimed bipolar 
disorder.  According to his DD 214, he served at that time in 
the Air Force- Air National Guard.  There are no service 
medical records in the claims folder for that period of time.  
It is important that the RO attempt to obtain those records 
in connection with the instant claim.  

Based on the foregoing, this claim is REMANDED to the RO for 
the following:


1.  The RO should make all efforts to 
obtain all of the veteran's service 
medical records, to include clinical 
records and doctors notes from 1980 to 
1981, in connection with the veteran's 
1980 to 1981 service and treatment at the 
Maxwell Air Force Base Hospital.  This 
may include contacting the National 
Personnel Records Center (NPRC), the 
National Archives and Records 
Administration (NARA) and the Air Reserve 
Personnel Center, Denver, Colorado, 
80280-5000, as well as any other efforts 
that may produce such records.  Any 
records should be obtained and associated 
with the claims folder.  If these records 
are unavailable, the RO should so 
indicate as a matter of record.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




